DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	
Claim Objections
Claims 11 and 14 are objected to because of the following informalities:
Regarding claim 11, the claim depends from claim 1 at line 1. However, the claim later refers to claim 7 at line 3. It is unclear of whether claim 11 is depending from both claims 1 and 7, if so, it is unclear of how the method of claim 7 is being used in claim 11. 
Similar problem exists for the recitation of claim 14.
Appropriate correction is required.

	Allowable Subject Matter
Claim 1-10, 12, 13 and 15-17 are allowed over prior art of record.

Claims 11 and 14 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Campana, Jr. (US 5,973,601), Woodsum (US 9,954,563) and Alpman et al (US 2020/0091608) are cited because they are pertinent to the method and apparatus having phased array antennas for processing received signal. However, none of the cited references teaches or suggests a method to generate a narrow beamwidth or plurality of narrow beamwidths in a phased array receive system of M Radio Frequency antennas, or acoustic transducers, which overcomes the half power beamwidth limitation of 2 * ᶯ * ʎ/ L, wherein  L is the maximum end-to-end aperture or size of the phased array, and ʎ is the RF wavelength of the system, and said method uses over-sampling of the received signal faster than the traditional Nyquist Sampling Rate, by a multiplicative factor of P, using high speed Analog to Digital Converters to produce additional vector signal data samples that are time shifted, and phase and amplitude correlated with Nyquist Rate vector signal data samples, and the oversampled vector signals samples, from each of the M antennas, are used to construct a synthesized higher dimensional signal data vector as well as a synthesized calibration data vector, which each represent a nearly exact representation .

This application is in condition for allowance except for the above formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636